ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-273, recommending on the record certified by the Board pursuant to Rule 1:20-4 (f) (default by respondent) that WALTER N. WILSON, formerly of ANNANDALE, who was admitted to the bar of this State in 1980, and who has been temporarily suspended from the practice of law since January 12, 2015, be disbarred for unethical conduct charged in an eight-count formal complaint for his multiple violations of RPC l.l(a)(gross neglect), RPC 1.3 (lack of diligence), RPC 1.8(a)(improper business transaction with a client), RPC 1.15(a)(knowing misappropriation), RPC 8.1(b) and Rule l:20-3(g)(3)(failure to cooperate with disciplinary authorities), RPC 8.4(c)(conduet involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985), and In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979);
And WALTER N. WILSON having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And thereafter the Court on September 29, 2016, having authorized respondent to file a motion to vacate the default on or before October 31, 2016, and respondent having failed to do so;
And good cause appearing;
*141It is ORDERED that WALTER N. WILSON be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that WALTER' N. WILSON be and hereby is permanently restrained and enjoined from practicing law; and it is farther
ORDERED that WALTER N. WILSON comply with Rule 1:20-20 dealing with disbarred attorneys; and it is farther
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.